UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERARD MAURICE EPPS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00407-RDB-1)


Submitted:   January 26, 2012             Decided:   February 24, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, John W. Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gerard        Maurice      Epps       pled    guilty        pursuant   to     a

conditional plea agreement to one count of being a convicted

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. § 922(g)(1) (2006).              Epps appeals the district court’s

order denying his motions to suppress the direct and derivative

products of a search, conducted pursuant to a warrant, of a

residence from which Epps was suspected of distributing crack

cocaine.     We affirm.

             We consider first Epps’ contention that the district

court erred in denying his request for a hearing pursuant to

Franks v. Delaware, 438 U.S. 154 (1978).                      We review de novo the

legal determinations underlying a district court’s denial of a

Franks   hearing,      while      its    factual      findings      are     reviewed     for

clear error.         United States v. Allen, 631 F.3d 164, 171 (4th

Cir. 2011).        The purpose of a Franks hearing is to determine

whether,     but     for    the     inclusion       of    intentional       or   reckless

misstatements by the affiant, an affidavit would not support a

finding of probable cause.               United States v. Clenney, 631 F.3d

658,   663    (4th     Cir.    2011).          “Allegations         of    negligence     or

innocent mistake are insufficient” to warrant a Franks hearing.

United   States      v.     Tate,    524   F.3d       449,    454    (4th    Cir.   2008)

(internal quotation marks omitted).                      When, as here, a defendant

bases his request for a Franks hearing on alleged omissions,

                                               2
rather      than     a    “false      affirmative       statement,”         his   burden

increases.         Id.    A defendant who alleges intentional or reckless

omissions “is required to make a substantial preliminary showing

that [the affiant] omitted material facts that when included

would defeat a probable cause showing.”                      Id. at 455 (internal

quotation marks and citation omitted); see also United States v.

Colkley, 899 F.2d 297, 301 (4th Cir. 1990).

              Here, although claiming recklessness in the district

court, Epps offered only conjecture regarding what information

the affiant officer might have omitted from the affidavit, thus

falling far short of making a “substantial preliminary showing.”

Id.    Furthermore, Epps failed to specifically indicate how any

of    the   alleged       omissions    would     have      defeated     a   finding   of

probable cause.           See Colkley, 899 F.2d at 301.                Accordingly, we

find   that    the       district   court   did      not    err   in    denying   Epps’

request for a Franks hearing.

              We turn next to Epps’ contention that the district

court erred in holding that probable cause supported the warrant

and that, in the alternative, the good faith exception to the

exclusionary rule, articulated in United States v. Leon, 468

U.S. 897 (1984), was applicable.                 We exercise our discretion to

forgo discussing the validity of the search warrant and proceed

directly      to    the    applicability        of   the   good   faith      exception.

United States v. Andrews, 577 F.3d 231, 235 (4th Cir. 2009).                          We

                                            3
review de novo the district court’s legal conclusions and its

factual    findings    for   clear     error.   United    States     v.    Guijon-

Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                     We construe the

evidence    in   the   light    most   favorable   to   the   Government,       the

prevailing party below.          United States v. Perkins, 363 F.3d 317,

320 (4th Cir. 2004).

            Pursuant to the good faith exception, when an officer

acts “with objective good faith within the scope of a search

warrant issued by a magistrate,” suppression of the evidence

obtained by the officer does not serve the exclusionary rule’s

deterrence objective.          United States v. Perez, 393 F.3d 457, 461

(4th Cir. 2004) (internal quotation marks omitted).                  “Usually, a

warrant issued by a magistrate suffices to establish that a law

enforcement officer has acted in good faith in conducting the

search.”     United States v. Doyle, 650 F.3d 460, 467 (4th Cir.

2011) (internal quotation marks and alteration omitted).

            However, an officer’s reliance on a warrant is not

objectively reasonable if:

     (1) the magistrate or judge was misled by information
     in an affidavit that the affiant knew was false or
     would have known was false but for his reckless
     disregard of the truth;

     (2) the magistrate wholly abandoned                the   role    of    a
     detached and neutral decision maker;

     (3) the affidavit supporting the warrant is so lacking
     in indicia of probable cause as to render the


                                         4
      officer’s    belief           in         its       existence         totally
      unreasonable; or

      (4) the warrant is so facially deficient, by failing
      to particularize the place to be searched or the
      things to be seized, that the executing officers
      cannot reasonably presume it to be valid.

Id. at 467-70.          Epps’ arguments on appeal focus on the second

and third scenarios.        Because Epps contends that the state judge

acted as a “rubber stamp” by issuing the warrant based on an

inadequate     affidavit     and     also           alleges     that   the   affidavit

contained      insufficient        information           to     warrant      reasonable

reliance      by   an    executing        officer,        his     claims     are     most

appropriately analyzed solely under the third exception.                             See

United States v. Wellman, 663 F.3d 224, 229 (4th Cir. 2011);

Doyle, 650 F.3d at 470.

            In United States v. Wilhelm, 80 F.3d 116 (4th Cir.

1996),   we    found     unreasonable          an    officer’s     reliance     on    the

warrant at issue due to the “bare bones nature of the affidavit”

and the fact that the “state magistrate could not have acted as

other than a rubber stamp in approving such an affidavit.”                            Id.

at 121 (internal quotation marks omitted).                         Epps’ attempt to

draw a connection between Wilhelm and the facts of his case is

unavailing.

            Here, the affidavit in question was far more detailed

and   information-rich       than        the        affidavit     we   considered     in

Wilhelm.      More importantly, unlike in Wilhelm, the affidavit

                                           5
indicated     that    the    affiant        officer   corroborated,        through

independent investigation, a significant portion of the detailed

information    supplied      by   the       informant.      Id.     at     121-23.

Therefore, we conclude that the affidavit warranted a reasonable

officer’s belief that it supported probable cause.                       Moreover,

given that the contents of the affidavit alone supported this

conclusion by the district court, we hold that the denial of

Epps’   request      to   question    the     affiant    officer    during    the

suppression hearing was not an abuse of discretion.                  See United

States v. Rooks, 596 F.3d 204, 209-10 (4th Cir.) (noting abuse

of discretion standard of review governs evidentiary rulings in

suppression hearing), cert. denied, 131 S. Ct. 148 (2010).

            Accordingly,     we      affirm    the    judgment     below.      We

dispense    with     oral   argument     because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        6